Citation Nr: 0108905	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-24 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected anxiety disorder with tension headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected anxiety disorder with 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision confirmed and 
continued a 
30 percent disability rating for the appellant's service-
connected psycho-physiological cardiovascular reaction, which 
had been in effect since October 1955.  It also denied 
service connection for coronary artery disease, secondary to 
the appellant's service-connected psychophysiological 
cardiovascular reaction.

In July 1997, the Board remanded this matter for additional 
medical examinations and opinions.  Thereafter, in August 
1998, the RO issued a rating decision that: 
(1) reclassified the appellant's service-connected 
psychophysiological cardiovascular reaction as an anxiety 
disorder with tension headaches; 
(2) confirmed and continued the 30 percent disability rating 
assigned to this condition; and (3) confirmed and continued 
the denial of service connection for coronary artery disease, 
secondary to service-connected anxiety disorder with tension 
headaches.  

In January 1999, the Board remanded this matter for a second 
time for additional medical examinations and opinions.  For 
the reasons indicated below, the Board finds it necessary to 
again remand the issue of entitlement to service connection 
for coronary artery disease, secondary to service-connected 
anxiety disorder with tension headaches.  Accordingly, this 
issue will be addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the portion of the veteran's 
appeal concerning the issue of an increased disability 
evaluation for his service-connected anxiety disorder with 
tension headaches.

2.  The veteran's service-connected anxiety reaction with 
tension headaches is currently manifested by: ability to 
maintain good personal hygiene; friendly, but jumpy, 
demeanor; elevated mood; full orientation; intact memory, 
recent and remote; coherent and relevant speech; reasonable 
judgment; no auditory or visual hallucinations; no suicidal 
or homicidal ideations; good cognitive functioning; normal 
impulse control; a global assessment of functioning score of 
60; moderate difficulty in social and occupational 
functioning; and subjective complaints of constant headaches 
that are severe at times.

3.  The medical evidence of record does not contain findings 
showing the veteran's service-connected anxiety reaction with 
tension headaches to be manifested by symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.

4.  The medical evidence of record does not contain findings 
showing more than a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.

5.  The medical evidence of record does not contain findings 
showing more than a definite industrial impairment due to a 
reduction in initiative, flexibility, efficiency and 
reliability.



CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 30 percent, for service-connected anxiety disorder 
with tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas, 1 Vet. App. 308.  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of rating the 
appellant's claims herein.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Specifically, the Board has 
previously remanded this case on two occasions to request, in 
pertinent part, additional information concerning medical 
treatment received by the appellant.  The RO has obtained all 
relevant medical evidence identified by the appellant.  The 
RO has also scheduled the appellant for all necessary medical 
examinations to determine the severity of his service-
connected anxiety disorder with tension headaches.  Finally, 
the RO, in its statement of the case (SOC), dated in May 
1995, and supplemental SOCs, dated in September 1996, August 
1998 and July 1999, has provided the appellant with the 
applicable law and regulations and the opportunity to appear 
at a personal hearing.  The Board concludes, therefore, that 
no prejudice to the appellant will occur by the Board's 
consideration of this issue at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A. Increased Disability Evaluation for Service-Connected 
Anxiety Disorder with Tension Headaches

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from the 
veteran's service-connected anxiety disorder with tension 
headaches were changed during the course of this appeal. 
Compare 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

In adjudicating this claim, the RO has considered the 
veteran's claim under both the old and new regulations for 
assigning a disability rating for the veteran's service-
connected anxiety disorder with tension headaches.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's service-connected anxiety disorder with tension 
headaches is currently rated as 30 percent disabling.  Under 
the old criteria, in effect prior to November 7, 1996, a 30 
percent rating was assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating, a 50 percent 
rating, is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, is warranted when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
exist which are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Under the revised criteria of Diagnostic Code 9400, effective 
from November 7, 1996, a 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events.  The next higher rating, a 50 
percent rating, is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability rating may be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  The highest rating, or 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

For the reasons and bases set forth below, the Board 
concludes that the medical evidence in this case, when 
considered together, reflects an overall disability picture 
that best meets the criteria for the currently-assigned 30 
percent disability evaluation.

A VA examination for mental disorders, dated in August 1994, 
described the veteran as alert and cooperative.  The report 
also noted that he was fully oriented, his speech was goal-
directed, and his memory was intact.  The report concluded 
with a diagnosis of psychophysiological cardiovascular 
reaction manifested by headaches, migraine type.

In February 1996, the veteran submitted a weekly headache 
log, dated from May 1995 to February 1996, noting generally 1 
to 2 headaches per week.  At his hearing before the RO, 
conducted in December 1995, the veteran testified that he has 
headaches daily and that they are extreme in severity about 
once a week.  He indicated that he occasionally experiences 
nausea, vomiting and dry heaves along with these headaches.  
The veteran also noted that he believed his headaches are 
related to tension, and that this condition is related to his 
heart disorder.  

The report of the veteran's most recent VA mental 
examination, performed in March 1998, noted the veteran's 
subjective history of headaches, which have occurred on an 
almost daily basis since 1951.  The report noted that the 
veteran appeared anxious, cheerful and without signs of 
depression.  He denied any intrusive or uncontrollable 
thinking.  Mental status examination revealed:

Patient's appearance was good.  His 
demeanor was friendly but jumpy.  His 
mood was elevated.  Affect was anxious 
and agitated.  He was oriented times 
three.  His memory, recent and remote, 
seemed to be intact.  Speech was somewhat 
pressurized but not abnormally so.  He 
showed no looseness of associations, 
delusions, hallucinations.  Content was 
logical for the subject matter.  
Cognitive functions were good.  Sexual 
functioning was not discussed.  Social 
functioning is erratic in that he never 
makes appointments ahead because his 
headache may be too bad to go, but he 
makes up his mind at the time whether his 
headache will permit him to go to the 
function.  This seems to me to be a very 
convenient way to get out of functions 
which are in some way stressful or 
threatening or unpleasant.  Judgment is 
reasonable.  Impulse control in normal.  
He does not use alcohol or street drugs.  
Insight is poor.  Intelligence is within 
normal limits.

The VA examiner further noted:

[T]he etiology of the headache which 
would appear to be psychoneurotic which 
would appear to allow him to avoid many 
circumstances that he does not wish to 
face.  He states that he can always get 
rid of a headache by taking Fiorinal, 
plus an aspirin, plus hot tea which is a 
curious combination and it seems that 
vasodilators and vaso-restrictors seem to 
have the same effect.

The VA examiner further commented that he believed the 
veteran's headaches were a defensive mechanism and that 
"[t]here are not signs or symptoms of organicity."  The 
report concluded with an Axis I diagnosis of anxiety disorder 
and an Axis II diagnosis of avoidant personality disorder.  
It also noted a global assessment of functioning score of 60 
and indicated that the veteran has moderate symptoms, with 
occasional panic attacks and moderate difficulty in social 
and occupational functioning.  

A review of the veteran's post service medical records 
revealed treatment for a variety of conditions, including 
headaches, coronary artery disease and cerebral vascular 
disease.  The report of a VA examination of the heart, dated 
in July 1999, concluded, in pertinent part, with a diagnosis 
of coronary artery disease, status post myocardial infarction 
and angioplasty, times two.  The report also noted that in 
June 1998 the veteran experienced a six-hour episode of 
"loss of memory" and, as a result, was admitted to the 
hospital "with what sounds like a transient ischemic 
attack."  

A treatment summary report from J. Campbell, M.D., dated in 
January 1999, noted that the veteran continues to manifest a 
chronic headache syndrome.  Dr. Campbell also noted that "I 
suspect his headache syndrome is benign but chronic."  A 
treatment report, dated in June 1998, noted that a magnetic 
resonance imaging examination of the brain was conducted and 
revealed "mild age-related changes, atrophy, minimal 
ischemic white matter changes.  The remainder of the study is 
essentially normal." The report of a stress test, conducted 
in April 1998, noted impressions of electrocardiogram (EKG) 
evidence of ischemia, typical angina with exercise and 
moderately reduced exercise capacity.  A treatment report, 
dated in April 1998, noted that the veteran underwent a 
coronary angiography, left heart catheterization and 
rotablation and stenting of the proximal left anterior 
descending coronary artery.  A few days later, the veteran 
was hospitalized with complaints of memory loss.  A mental 
status examination at that time revealed findings of full 
orientation, intact memory, fluent speech and logical thought 
process.  The report concluded with an impression of 
transient global amnesia, rule out stroke.  It also noted a 
diagnosis of chronic daily headache syndrome, rebound 
headaches. 

The evidence clearly does not show impairment to a 50 percent 
disability level under the current or former versions of 
Diagnostic Code 9400.  Specifically, with respect to the new 
regulations, the veteran's service-connected anxiety disorder 
with tension headaches is not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation and mood. See 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996).

With respect to the former regulations, in Hood v. Brown, 4 
Vet. App. 301 (1993) the then-United States Court of Veterans 
Appeals stated that the term "definite," the rating 
description for a 30 percent disability evaluation under 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (1993).  When considering the regulations in effect at 
that time, the Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Considering the medical evidence of record in connection with 
the regulations formerly in effect, the Board finds that the 
veteran's condition is not shown to result in considerable 
industrial impairment manifested by an ability to establish 
or maintain effective or favorable relationships with people 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).  His major symptom appears to be complaints of 
headaches and anxiety over the possibility of developing a 
headache that impairs functioning in that he is reluctant to 
made appointments "because his headache may be too bad to 
go."  However, a psychiatric evaluation showed him to have 
an elevated mood, proper orientation, intact memory, logical 
content, reasonable judgment, normal impulse control and good 
cognitive functions, although he manifested an anxious and 
agitated affect and had poor insight.  The examiner discussed 
all of the veteran's symptoms, particularly his headache 
complaints, and stated that his symptoms were moderate.  
Accordingly, under these circumstances, the Board finds that 
the veteran's symptoms more nearly approximate the 30 percent 
rating under both the prior and current versions of 
Diagnostic Code 9400. 

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
the appellant raised them.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board considered a 
higher rating under Diagnostic Code 8100, used in rating 
migraines.  Pursuant to Diagnostic Code 8100, the next higher 
rating, a 50 percent rating, is warranted for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
of record clearly fails to demonstrate a headache condition 
of this severity.  

The Board has also considered the potential application of a 
separate rating under Diagnostic Code 8100.  Generally, all 
disabilities, including those arising from a single disease 
entity, are rated separately with the resulting ratings being 
combined.  38 C.F.R. § 4.25 (2000).  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  In this case, the 
veteran's headaches are clearly considered part of the 
symptomatology of his service-connected anxiety disorder.  
The VA examiner conducting his March 1998 mental examination 
noted that the etiology of the headaches were psychoneurotic 
in nature.  The VA examiner also noted that the veteran's 
headaches were a defensive mechanism and that "[t]here are 
no signs or symptoms of organicity."

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  Accordingly, entitlement 
to an increased disability evaluation in excess of 30 percent 
for the veteran's service-connected anxiety disorder with 
tension headaches has not been shown.


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for the veteran's service-connected anxiety disorder 
with tension headaches is denied.


REMAND

The appellant contends that service connection is warranted 
for coronary artery disease, secondary to his service-
connected anxiety disorder with tension headaches.


I.  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Need for Additional Medical Examination to be Obtained

After a thorough review of the appellant's claims file, the 
Board concludes that an additional advisory opinion is needed 
in this matter to determine the relationship, if any, between 
the veteran's coronary artery disease and his service-
connected anxiety disorder with tension headaches.  

The Board's prior remand, dated in January 1999, instructed 
the RO to have the veteran's claims file reviewed by a VA 
cardiologist to determine the relationship, if any, between 
the veteran's coronary artery disease and his service-
connected anxiety disorder with tension headaches.  Following 
the examination, the Board specifically asked the examiner to 
address the following:

Whether it is at least as likely as not 
that (1) the veteran's coronary artery 
disease resulted from his active duty 
military service, (2) was caused by his 
service-connected anxiety disorder with 
tension headaches, or (3) was made worse 
by his anxiety disorder. Allen v. Brown, 
7 Vet. App. 439 (1995).

A review of the VA heart examination, dated in July 1999, 
failed to reveal any meaningful opinion as to whether the 
veteran's coronary artery disease was made worse or 
aggravated by his service-connected anxiety disorder with 
tension headaches.  In this regard, the VA examiner stated 
"I believe that his anxiety disorder has little, if any, 
role in the development of his heart condition."  Thus, a 
remand is once again necessary in this matter.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.); see also 
38 U.S.C.A. §  5103A (2000).
 
In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
obtaining an additional advisory opinion.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his coronary artery disease 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured. 

2.  The veteran's claims file should be 
reviewed by a VA cardiologist, if 
possible, to determine the relationship, 
if any, between his coronary artery 
disease and his service-connected anxiety 
disorder with tension headaches, 
competent.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to the following:

a.  Whether it is at least as likely 
as not that the veteran's coronary 
artery disease (1) was caused by his 
service-connected anxiety disorder 
with tension headaches, or (2) was 
made worse or aggravated by his 
service-connected anxiety disorder 
with tension headaches. 

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance provided by VA, including, among 
other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for coronary artery 
disease, secondary to his service-
connected anxiety disorder with tension 
headaches, to include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


